

Exhibit 10(a)27
THIRD AMENDMENT


TO THE
SOUTHERN COMPANY
EMPLOYEE SAVINGS PLAN




WHEREAS, Southern Company Services, Inc. adopted the latest amendment and
restatement of The Southern Company Employee Savings Plan (“Plan”), effective as
of January 1, 2018;
WHEREAS, pursuant to Section 15.1 of the Plan, the Southern Company Employee
Savings Plan Committee (“Administrative Committee”) may amend the Plan, provided
the amendment either (a) does not involve a substantial increase in cost to any
Employing Company, or (b) is necessary, proper, or desirable in order to comply
with applicable laws or regulations enacted or promulgated by any federal or
state governmental authority and to maintain the qualified status of the Plan;
and
WHEREAS, the Administrative Committee, in its settlor capacity, desires to amend
the Plan to (a) update the hardship distribution rules to reflect final
regulations issued by the Internal Revenue Service, and (b) extend the maximum
period for repaying a Plan loan (other than a loan used by a Participant to
purchase a principal residence) from fifty-eight months to sixty months.
NOW, THEREFORE, pursuant to resolutions adopted on February 13, 2019 and
November 8, 2019, the Administrative Committee hereby amends the Plan as
follows, effective as specified below:
1.
Effective as of January 1, 2020, Section 11.5(c)(3) is hereby amended to read as
follows:
(3)    The Participant has provided to the Plan a representation in writing, in
accordance with procedures established by the Administrative Committee, that he
has insufficient cash or other liquid assets reasonably available to satisfy the
need.
2.
Effective as of January 1, 2020, Section 11.5(c)(4) is hereby amended to read as
follows:
(4)    [Reserved].
3.
Effective as of January 1, 2020, Section 11.5(d) is hereby amended to read as
follows:
(d)    [Reserved].





--------------------------------------------------------------------------------




4.
Effective as of March 1, 2019, Section 11.6(d) is hereby amended by deleting the
third and fourth sentences and replacing them with the following:
The minimum amount of any loan repayment shall not equal less than $20.00, and
such repayment shall extend for a period certain of at least twelve (12) months
(unless repaid in full), but not to exceed sixty (60) months, expressed in any
number of whole months (including the month the loan is made). The term of any
loan may be for a period certain of more than sixty (60) months, but not to
exceed fifteen (15) years, only if the proceeds of such loan are used to acquire
any dwelling used or, within a reasonable period of time, to be used as the
principal residence of the Participant.
5.
Except as amended by this Third Amendment, the Plan shall remain in full force
and effect.


IN WITNESS WHEREOF, the Administrative Committee, through its authorized
representative, has adopted this Third Amendment to The Southern Company
Employee Savings Plan, as amended and restated as of January 1, 2018, this 4th
day of December, 2019.


 
EMPLOYEE SAVINGS PLAN COMMITTEE


 
By:
 
/s/James M. Garvie
 
 
 
 
 
Name:
James M. Garvie
 
 
 
 
 
Its:
 
Chairperson





2

